PER CURIAM.
We decline to issue the requested writ of certiorari in this case. The petition seeks to quash an order of the circuit court compelling the Florida Department of Corrections (DOC) to restore provisional credits previously awarded to Tommy White based upon prison overcrowding and later voided by DOC. Although the order erroneously concluded that voiding of White’s overcrowding credits violated the ex post facto clause of the United States Constitution, see Meola v. Department of Corrections, 732 So.2d 1029 (Fla.1998), the expiration of White’s sentence and his release from custody during the pendency of this proceeding has rendered our review in this cause moot.
We further observe that entry of the lower court’s order was also erroneous as the DOC was not given notice of the proceedings through which the order was entered. See Singletary v. Duggins, 724 So.2d 1234 (Fla. 3d DCA 1999); Florida Dep’t of Corrections v. Pride, 706 So.2d 133 (Fla. 3d DCA 1998); Florida Dep’t of Corrections v. Wilson, 594 So.2d 330 (Fla. 3d DCA 1992).
Petition denied.